                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
vs.                                       )       Case No. 19-00087-01-CR-W-HFS
                                          )
CAROL L. DILLE,                           )
                                          )
                     Defendant.           )


             MOTION FOR EXTENSION OF TIME TO FILE OBJECTIONS
                         TO PRESENTENCE REPORT

       Comes now the defendant, Carol L. Dille, through counsel, Travis D. Poindexter,

and respectfully moves this Court to allow defendant an extension until May 29, 2020, to

file objections to the presentence investigation report (PSR). In support of this motion,

Ms. Dille states the following:

                                  SUGGESTIONS IN SUPPORT

       1.     On January 31, 2020, Ms. Dille entered pleas of guilty to one count of wire

fraud and one count of bankruptcy fraud.

       2.     Ms. Dille is currently on bond without issue. Ms. Dille informed counsel

that she received the preliminary report by mail on May 1, 2020.

       3.     Counsel needs additional time to review the report with Ms. Dille and

adequately prepare any corrections or objections to the report.

       WHEREFORE defendant Carol Dille, respectfully requests this Court enter an

Order granting the defendant until May 29, 2020, to file objections to the PSR.


                                              1
                                              Respectfully submitted,

                                              /s/ Travis D. Poindexter
                                              TRAVIS D. POINDEXTER
                                              Assistant Federal Defender
                                              818 Grand, Suite 300
                                              Kansas City, MO 64106
                                              (816) 471-8282
                                              ATTORNEY FOR DEFENDANT



                            CERTIFICATE OF SERVICE

      In accordance with Local Rules, it is hereby CERTIFIED that one copy of the

foregoing motion was electronically filed on the ECF system on May 8, 2020.



                                              /s/ Travis D. Poindexter
                                              TRAVIS D. POINDEXTER




                                          2
